Citation Nr: 0018145	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-17 437	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The appellant served on active military duty from October 
1951 to October 1954.

This appeal arises from a March 1995 rating action issued by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a ten percent evaluation to this 
disability, effective from the date of the claim.  The 
disability rating for PTSD was subsequently increased to 30 
percent.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, as the appellant 
has not withdrawn his appeal, the issue remains in appellate 
status.  It is also noted that this was the initial rating 
assigned after service connection was granted.  As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  

The Board notes that the RO issued a rating decision in March 
2000, in which the appellant's claim of entitlement to total 
rating was denied and his claim of entitlement to service 
connection for spastic dysphonia secondary to his service-
connected PTSD was reopened and denied as not-well-grounded.  
Because the appellant has apparently neither initiated nor 
completed the procedural steps necessary for the appeal of 
either of these issues, the Board has not included them in 
its consideration of the matter on appeal.


REMAND

The appellant's assertions as to the increased rating issue 
constitute a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a), requiring the VA to fulfill the 
statutory duty to assist the veteran in developing all facts 
relevant to the claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (in which the Court held that a claim 
for a higher rating is well grounded when the veteran asserts 
that his or her service-connected disability has worsened).  

The duty to assist includes the duty to develop facts when 
the record before the Board is inadequate.  EF v. Derwinski, 
1 Vet. App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The development of facts includes an obligation to 
obtain medical records, especially those within the control 
of the federal government.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  This development may also include a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In the present case, a private physician explained in an 
October 1995 letter that he has treated the appellant for 
many years and that he has prescribed Valium for the 
appellant's PTSD (one 5-mg tablet every eight hours as needed 
for nervousness).  A complete and thorough review of the 
claims file indicates that the actual treatment records from 
this private physician have not been obtained and associated 
with the claims file.  Additionally, a February 2000 record 
of treatment at the VA Mental Health Clinic at the 
Tallahassee Outpatient Clinic, which is the most recent 
pertinent medical report contained in the claims file, 
indicates that the appellant was scheduled to return to the 
clinic on June 29th, 2000.  This record has not been obtained 
and associated with the appellant's claims folder.  See 
Simington v. Brown, 9 Vet. App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control," and any 
such documents relevant to the issue under consideration must 
be included in the record on appeal).  See also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (regarding records in 
constructive possession of VA).  

In addition, the appellant's service-connected PTSD has been 
evaluated under 38 C.F.R. § 4.132, which contemplates mental 
disorders.  Generally, the same rating criteria applied to 
all disorders listed under 38 C.F.R. § 4.132.  However, the 
rating criteria which apply to mental disorders were amended 
effective in November 1996, redesignated under 38 C.F.R. 
§ 4.130, and the new rating criteria apply to all listed 
disorders, including PTSD.

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the amended 
or current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected PTSD, 
beginning in November 1996.  The appellant must be afforded 
review of the applicable rating for his PTSD for all 
applicable periods, under both the old and new criteria for 
nervous disorders.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - "staged" 
ratings.  The RO has not considered whether staged ratings 
are appropriate in this case and must do so.  

Accordingly, the appellant's claim is REMANDED to the RO for 
completion of the following actions:

1.  The appellant is informed that if 
there are private medical records of 
psychiatric treatment which have not been 
submitted, in particular, those from Dr. 
J.B. Brinson at P.O. Box 249, Monticello, 
Florida, he should either submit the 
records, or notify the RO of such 
records, so that they might attempt to 
obtain them.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should, if so 
requested, contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the above mentioned claims.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

2.  The RO should also attempt to secure 
copies of all VA psychiatric records 
pertaining to the appellant, dated from 
1994 onward, to the extent not already on 
file.  The appellant should identify the 
VA facilities from which he has received 
treatment since 1994, as needed.  In 
particular, the RO should obtain the 
records from the VA Mental Health Clinic 
at the Tallahassee Outpatient Clinic 
dated since February 2000.  

3.  The RO should then schedule the 
appellant for a VA psychiatric 
examination for the purpose of 
ascertaining the severity of his service-
connected PTSD.  It is very important 
that the examiner be afforded an 
opportunity to review the appellant's 
claims file in conjunction with the 
examination.  The psychiatric examiner 
should utilize the data contained in the 
claims file and offer an opinion as to 
the severity of the appellant's PTSD as 
it bears on the occupational and social 
impairment of the appellant rather than 
solely on the examiner's assessment of 
the level of disability at the moment of 
the examination.  Additionally, all 
necessary tests and studies should be 
conducted.

Based upon the review of the record and 
the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected psychiatric disability 
for the years since 1994 to the present.  
It is imperative that the examiner also 
provide a explanation of the GAF score's 
meaning in the context of the applicable 
rating criteria for purposes of due 
process under Thurber v. Brown, 5 Vet. 
App. 119 (1993).  Findings necessary to 
apply both the old and new rating 
criteria should be made.  38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 (1999).

The examiner should also comment on 
degree, if any, of 
industrial/occupational and social 
impairment produced solely by the 
service-connected PTSD, if possible.  The 
examiner is requested to provide a 
complete rationale for any opinion 
expressed.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
psychiatric examination report.  If the 
report does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

6.  After the development requested above 
has been completed, the RO should 
readjudicate the rating issue on appeal.  
In adjudicating this rating claim, the RO 
must consider all the evidence of record 
and all potentially applicable rating 
criteria and the RO should determine 
whether the old regulations or the 
revised regulations, effective November 
7, 1996, are most favorable to the 
appellant.  38 C.F.R. § 4.132 (1996); 
38 C.F.R. § 4.130 (1999).  The RO should 
also consider the holding of the Court in 
Fenderson v. West, 12 Vet. App. 119 
(1999), and whether separate ratings can 
be assigned for separate periods of time 
based on the facts found ("staged" 
ratings).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




